            Case 1:19-cr-00127-DAD-BAM Document 35 Filed 07/07/20 Page 1 of 2


1    DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
2    1318 K. Street
     Bakersfield, CA 93301
3    Tel: (661)326-0857
     Fax: (661)326-0936
4    Email: dtorres@lawtorres.com
5    Attorney for:
     ABRAHAM NAVARRO MENDEZ
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT of CALIFORNIA
8

9
                                                      ) Case No.: 19-cr-00127 DAD-BAM
     UNITED STATES OF AMERICA,                        )
10
                                                      )
                     Plaintiff,                       ) DEFENDANTS REQUEST AND WAIVER
11
                                                      ) OF APPEARANCE
             vs.                                      )
12
                                                      )
     ABRAHAM NAVARRO MENDEZ,                          )
13
                                                      )
                     Defendant                        )
14
     Defendant, ABRAHAM NAVARRO MENDEZ, hereby waives his appearance in person in open
15
     court upon the motion hearing set for Tuesday, July 7, 2020 of the above entitled court.
16
     Defendant hereby requests the court to proceed in his absence and agrees that his interest will be
17
     deemed represented at said hearing by the presence of his attorney, DAVID A. TORRES.
18
     Defendant further agrees to be present in person in court at all future hearing dates set by the
19
     court including the dates for jury trial.
20

21
     Date:7/7/20                                                   /s/Abraham Navarro Mendez ___
22
                                                                   ABRAHAM NAVARRO MENDEZ
23

24
     Date: 7/7/20                                                  /s/David A. Torres___________
25                                                                 DAVID A. TORRES,
                                                                   Attorney for Defendant




                                         Summary of Pleading - 1
           Case 1:19-cr-00127-DAD-BAM Document 35 Filed 07/07/20 Page 2 of 2


1                                               ORDER

2           Good cause appearing.

3           IT IS HEARBY ORDERED that defendant Abraham Navarro Mendez is hereby

4    excused from appearing at this court hearing scheduled for Tuesday, July 7, 2020.

5    IT IS SO ORDERED

6    IT IS SO ORDERED.
7
        Dated:    July 7, 2020                              /s/ Barbara   A. McAuliffe   _
8                                                     UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      Summary of Pleading - 2
